Case 6:20-cr-00078-PGB-DCI Document 46-1 Filed 11/10/20 Page 1 of 7 PageID 161
Case 6:20-cr-00078-PGB-DCI Document 46-1 Filed 11/10/20 Page 2 of 7 PageID 162
                                   DEPARTMENT OF THE ARMY
                              UNIVERSITY OF CENTRAL FLORIDA ARMY ROTC
                                       12650 GEMINI BLVD NORTH
                                        ORLANDO FL 32816-3377




ATCC-FFF-LUC                                                                           29 JUL 20


MEMORANDUM FOR PRESIDING JUDGE

SUBJECT: Character reference for MAX CHAMBERS


1. Your Honor, the purpose of this memorandum is to highlight the character exhibited
by Max Chambers while he was an Army ROTC cadet at the University of Central
Florida.

2. As his Military Science Instructor, I Staff Sergeant David L. Bobier, observed Max on
a weekly basis, evaluating his classroom and laboratory performance. While I only
knew Max for one semester, he made himself known through his actions both in and out
of the classroom.

3. I recall that Max was extremely dedicated to the UCF Army ROTC program and was
very committed to meeting the requirements to become a Second Lieutenant in the
United States Army. He demonstrated his knowledge on a regular basis through
classwork focusing on Ethics, Law of Land Warfare, Troop Leading Procedures, Land
Navigation, and Cultural Awareness while honing his leadership skills with interactive
weekly laboratory practical exercises. It was easy to discern that Max had a love for the
Military and his country, even with my brief time as his instructor.

4. When I learned that Max had been arrested for possessing an illegal firearm on
campus, I was shocked to lay the least. Max did not strike me as an individual who
would have an AR-15 in his possession.

5. The point of contact for this memorandum is SSG David Bobier at (239) 628-9522 or
by email at david.l.bobier.mil@mail.mil.

                                                           Digitally signed by
                                                           BOBIER.DAVID.LAWRENCE.125
                                                           9799062
                                                           Date: 2020.07.29 17:29:46
                                                           -04'00'

                                             DAVID L. BOBIER
                                             SSG, USA
                                             Military Science Instructor
Case 6:20-cr-00078-PGB-DCI Document 46-1 Filed 11/10/20 Page 3 of 7 PageID 163
Case 6:20-cr-00078-PGB-DCI Document 46-1 Filed 11/10/20 Page 4 of 7 PageID 164
Case 6:20-cr-00078-PGB-DCI Document 46-1 Filed 11/10/20 Page 5 of 7 PageID 165




To whom it may concern,


Max and I spent a lot of time together growing up, doing everything from climbing trees and
playing with the neighbors' dogs to building things with Legos. We didn't always get along, as is
common with brothers close in age, but we became much closer in the last few years. Max was
always the stereotypical inventor: designing and building new things and testing himself by
creating whatever he set his mind to, but he gained maturity in high school and college. I first
realized how responsible and adult he had become when he gave me a tour of the Farber
Fabrication Lab, where he is a lifetime member and is skilled in operating every machine, even
giving classes to other members in how to use them. I was amazed at the level of dedication
needed to gain that kind of knowledge and experience and pass it on to new learners.


He also changed in the last few years by becoming more driven and focused on the future,
joining ROTC and going through the daily routines, ruck marches, and morning PT workouts
without the slightest complaint. In fact, he was extremely enthusiastic about and proud of every
aspect of it, always seeking self-improvement and innovation, even to the extent of going to the
gym with me and my mom (both certified fitness trainers). Max wanted to be an arms instructor
for the Army after his deployment, and as with any other interest he took up, he became
extremely knowledgeable about every aspect of it. When I went out to the shooting range with
him when I was visiting UCF, I was impressed and slightly annoyed by his extreme attention to
safety procedures even though the two of us were the only people out there. Whatever his prior
actions, it would be hard to claim that he doesn't do everything necessary to keep people safe.


I am saddened by Max's current situation, because while it is entirely like him to build things to
see if it's possible or just to prove that he can do it, Max has never shown the slightest
aggression or lapse in attention to the safety of others in any of the activities he is involved in. It
would be shameful to ruin an extremely fruitful career that would result in advances in science
and benefits to everyone around him because of a legal technicality, and I hope that his skills,
dedication, rigid attention to the safety of those around him, and potential gifts to society are
taken into account in any legal proceedings.


Sincerely,
ZELAN A. CHAMBERS
Case 6:20-cr-00078-PGB-DCI Document 46-1 Filed 11/10/20 Page 6 of 7 PageID 166
Case 6:20-cr-00078-PGB-DCI Document 46-1 Filed 11/10/20 Page 7 of 7 PageID 167




Linda C. Horn, Esq.
120 Blueberry Lane
Marstons Mills, MA 02648
November 9th, 2020

Re: Max Chambers

To The Honorable Paul Byron:

      I have been a friend of the family and known Max for over I 0
years. He has always been a polite and respectful boy. He generously
helps his neighbors when they need help with technology or moving
furniture. He is constantly on call with several neighbors who frequently
need his help. Max attended Pine View School for Gifted Students for a
few years. I{e achieved the distinction of Life Scout in the Boy Scouts.
Max performed over 300 hours of volunteer work in high school. Max
was in ROTC and just about to sign up for the Army, having passed his
physical exam. He has always been respectful, polite and helpful. Max
deserves a second chance so he can join the military and contribute to
the safety of our country.




Very truly yours,


dftr-(,#a'-
Linda C. Horn, trsq.
